The application for writ of error shows that no motion for rehearing was filed in the Court of Civil Appeals within the time prescribed by the statute, and the reasons shown for the failure to do so furnished no excuse for this failure, and that court refused to consider the motion.
If it had been shown that the failure to file the motion within the time prescribed by law resulted from accident or cause other than neglect of applicant, this court might consider the application, notwithstanding that the Court of Civil Appeals had not acted on the motion for a rehearing; but as no such facts are shown, the rule which requires persons to file and have acted upon motions for rehearing before coming to this court for *Page 499 
relief must be enforced, and for its nonobservance the application for writ of error will be dismissed, without consideration of the questions involved in the case.
It is so ordered.
Application dismissed.
Delivered May 18, 1893.